DETAILED ACTION
Claim(s) 1 and 4-14 are pending for consideration following applicant’s amendment filed 9/29/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  “the flow of rinses” should be “the flow of water rinses”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the water inlet coupling configured to perpendicularly receive a connection to a source of water”.  These limitations are unclear because applicant’s water inlet coupling 12 is coaxial with the connection 15 to the water source (rather than perpendicular as claimed).  Therefore, it is unclear what is required by the claims.  It appears that the claims are intended to require the water inlet coupling to be perpendicular to the upright elongate pipe.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US Patent Application 2011/0283949).
Regarding Claim 7, when making and using the device of Kelly, Kelly necessarily discloses a method of disposing of a pet waste (abstract), comprising: perpendicularly coupling a pet waste disposal apparatus (the apparatus including at least 42 and 48) to a sewer drain line 70 (it is noted that the claim does not require these elements to be directly coupled and therefore the vertically extending apparatus including 42 and 48 is at least indirectly perpendicularly coupled to the horizontal sewer drain line 70 – alternatively, the device may be seen to include all of the elements extending to and including 16; it is noted that although 70 is not shown to be horizontal, it is known in the art that sewer lines are horizontal and their slopes meet municipal requirements), the pet waste disposal apparatus having an upright elongate pipe (including segments 42 and 48 which, as shown in Figure 1A, are coupled together to form an elongate pipe) having at least one sidewall (cylindrical sidewall) and a top orifice (top orifice of 48 communicating with receptacle member 50) positioned at an elevated position relative to a ground surface so that the upright elongated pipe is oriented perpendicular relative to the ground surface (as shown in Figure 1A); and attaching a connection 56 to a source of water to a water inlet coupling 46 to selectively carry water through a water inlet aperture (aperture for connection with coupling 46) extending through the at least one sidewall (the inlet aperture inherently extends through the sidewall to allow water to flow into the system; para. 0022) proximal to the top orifice (this aperture is at least near the top orifice), wherein the water inlet coupling 46 has a valve 54 to selectively control a flow of water from the source of water (para. 0027) so that the flow of water flows into the upright elongated pipe so as to rinse an interior of said at least one sidewall (water flowing through the inlet coupling inherently rinses the interior of the sidewall).
Although Kelly discloses the water inlet coupling 46 on the sidewall, Kelly does not clearly disclose selectively carrying water perpendicularly through a water inlet aperture extending through the at least one sidewall so that the flow of water flows perpendicular relative the upright elongated pipe.  However, such a modification is seen as a mere rearrangement of parts and it has been generally held that a mere rearrangement of parts is within the level of ordinary skill in the art (MPEP 2144.04).  One of ordinary skill in the art would have recognized that different angular arrangements would be possible.
Therefore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Kelly such that the water coupling is arranged at any desired angle relative to the upright pipe, including perpendicular to the upright pipe, for the purpose of spraying the water in the desired direction.  It is noted that applicant’s specification as filed does not disclose any particular criticality of the perpendicular arrangement between the coupling and the pipe.  
As described above, sewer pipe 70 is seen to inherently be provided as a horizontal pipe to meet regulations, thereby resulting in the vertical waste disposal apparatus being perpendicular to the sewer drain line.  Alternatively, the office takes official notice that substantially horizontal sewer lines are old and well known.  Therefore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device and method of Kelly to provide the sewer line as a substantially horizontal pipe as is known in the art, for the purpose of meeting regulations and achieving desired sewage flow.
Claims 1, 4-6, and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US Patent Application 2011/0283949) in view of Takoushian (US Patent 4555132).
Regarding Claim 1, Kelly discloses a pet waste disposal apparatus (abstract), comprising: an upright elongate pipe (including segments 42 and 48 which, as shown in Figure 1A, are coupled together to form an elongate pipe) having and at least one sidewall (cylindrical sidewall), a top orifice (top orifice of 48 communicating with receptacle member 50), a bottom orifice (bottom orifice of 42 communicating with valve member 40), and an interior cavity having a consistent cylindrical shape extending between the top orifice and the bottom orifice (best shown in Figure 3; the cylindrical shape is consistent in at least the same manner as applicant’s shape which does include a smaller portion at the bottom orifice); a water inlet aperture (aperture for connection with coupling 46) extending through the at least one sidewall (the inlet aperture inherently extends through the sidewall to allow water to flow into the system; para. 0022) proximal to the top orifice (this aperture is at least near the top orifice); a water inlet coupling 46 attached to the water inlet aperture (as shown in Figure 1A), the water inlet coupling 46 configured to receive (as shown in Figure 1A) a connection to a source of water (via supply line 56), wherein the water inlet coupling 46 has a valve 54 to selectively control a flow of water from the source of water (para. 0027) so that the flow of water flows into the upright elongated pipe so as to rinse an interior of said at least one sidewall (water flowing through the inlet coupling inherently rinses the interior of the sidewall).
Although Kelly discloses the water inlet coupling 46 on the sidewall, Kelly does not clearly disclose the water inlet coupling configured to perpendicularly receive the connection to a source of water, wherein the water inlet coupling has a valve to selectively control a flow of water from the source of water so that the flow of water flows perpendicular relative the upright elongated pipe.  However, such a modification is seen as a mere rearrangement of parts and it has been generally held that a mere rearrangement of parts is within the level of ordinary skill in the art (MPEP 2144.04).  One of ordinary skill in the art would have recognized that different angular arrangements would be possible.
Therefore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Kelly such that the water coupling is arranged at any desired angle relative to the upright pipe, including perpendicular to the upright pipe, for the purpose of spraying the water in the desired direction.  It is noted that applicant’s specification as filed does not disclose any particular criticality of the perpendicular arrangement between the coupling and the pipe.  
Kelly further does not disclose a lid attached to the top orifice of the upright elongate pipe, the lid operable to selectively open and close access to the top orifice.
Takoushian teaches an animal waste receptacle and further teaches a lid 18 attached to a top orifice of the waste receptacle 12 by a hinge attachment (including hinge 123; Figure 12 especially) between the lid 18 and the receptacle, the lid operable to selectively open and close the top orifice (via the lid actuating means).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Kelly to include a lid coupled with the upper end of the device using a hinge attachment as taught by Takoushian for the purpose of providing an arrangement which prevents debris from entering the receptacle while it is not in use.
Regarding Claim 4, Kelly in view of Takoushian further discloses a spring (butterfly spring 120 as taught by Takoushian) disposed in the hinge (as shown in Figure 12 of Takoushian) to bias the lid in a closed position over the top orifice (the biasing means is employed to retain the lid in a “normally closed position”).
Regarding Claim 5, Kelly further discloses a coupler (including 36) at a bottom end of the elongate pipe configured to interconnect the upright elongate pipe with a sewer drain 70 (these elements at least indirectly interconnected).
Regarding Claim 6, Kelly further discloses the connection to the source of water is a garden hose (para. 0023).
Regarding Claim 8, Kelly does not disclose selectively opening a lid covering the top orifice.
Takoushian teaches an animal waste receptacle and further teaches a lid 18 attached to a top orifice of the waste receptacle 12 by a hinge attachment (including hinge 123; Figure 12 especially) between the lid 18 and the receptacle, the lid selectively opened to open the top orifice (via the lid actuating means).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device and method of Kelly to include a lid coupled with the upper end of the device using a hinge attachment as taught by Takoushian for the purpose of providing an arrangement which prevents debris from entering the receptacle while it is not in use.  
Regarding Claim 9, Kelly in view of Takoushian further discloses depositing the pet waste into the pet waste disposal apparatus (in the manner shown by Kelly at 94 in Figure 1A) through the top orifice when the lid is in an open condition (it is noted that the lid, as taught by Takoushian as described above, must be in the open condition in order to deposit the pet waste into the device).
Regarding Claim 10, Kelly in view of Takoushian further discloses allowing the lid (18 as taught by Takoushian as described above) to be urged to a closed position by way of a hinge attachment (hinge 123 as taught by Takoushian; the lid is urged by spring 120 at the hinge) between the lid and the upright elongate pipe (in the manner taught by Takoushian), wherein the hinge includes a spring 120 biasing the hinge to urge the lid in the closed position over the top orifice (as described above).
Regarding Claim 11, Kelly further discloses operating the water inlet coupling (i.e. opening the valve 54 of the water inlet coupling) to impart a flow of water into the pet waste disposal apparatus (via 52).
Regarding Claim 12, Kelly further discloses terminating the flow of water (by closing the valve 54).
Regarding Claim 13, Kelly is seen as further disclosing selectively operating the flow of water via the valve 54 (i.e. opening the valve) so that the flow of rinses the interior of said at least one sidewall (this is inherently achieved by the flow of water through 46; i.e. the flow of water inherently contacts the sidewall which inherently rinses the interior of the sidewall), whereby residuals of the pet waste are rinsed way so as to avoid emission of undesirable odors (this is inherently achieved as water flows along the interior surface).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US Patent Application 2011/0283949) in view of Takoushian (US Patent 4555132) as applied to claim 13 above, and further in view of Mrsny (US Patent 6590146).
Regarding Claim 14, Kelly discloses a sewer line 70, however Kelly does not specifically disclose the sewer drain line is in communication with a sewage treatment system.
Mrsny teaches a system and method of handling pet waste and further teaches a sewer drain line 80 is in communication with a sewage treatment system (col. 5, lines 45-50).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device and method of Kelly such that the sewer drain line is in communication with a sewage treatment system as taught by Mrsny for the purpose of eliminating the need for a private septic system to treat the sewage.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, applicant argues that Fernandez fails to teach a consistent cylindrical shape and a perpendicular flow of water.  However, as described above, Kelly teaches a cylindrical pipe formed by elements 42 and 48 coupled together.  Additionally, although Kelly does not specifically disclose the flow of water being perpendicular to the upright pipe, such a modification is seen as a mere matter of design choice to achieve any desire flow characteristics (as described above).  That is, it would have been obvious to one of ordinary skill in the art to select any desired angle for injecting water into the pipe.  Furthermore, as described above, applicant’s specification does not describe any particular criticality or unexpected result achieved by this arrangement.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/           Primary Examiner, Art Unit 3753